Case 6:20-cv-00815-ADA Document 40-6 Filed 03/29/21 Page 1 of 5




                EXHIBIT 6
                 Case 6:20-cv-00815-ADA Document 40-6 Filed 03/29/21 Page 2 of 5


3/12/2021                                       GMPLS Signaling Protocol Interoperability Test in Multilayer Network - Fujitsu Global



                                                                                                                                               3It1bel




                                                                         Archived content
   Wdll                                        NOTE: this is an archived page and the content is likely to be out of date.



                               GMPLS Signaling Protocol Interoperability Test in Multilayer
   20'18
                               Network
   W17
                               Establishing a glob,il stand<1rd for tl11~ next,,,generation pholonic 11elwoi-k

                               F1.1jitsu l,aboratc;rijes L,,tcl,,,,Ni1JPOn Tele~1raph and relephcme Gorporaticm,Nl:G
   2015
                               Corporation,Thc Furulrnwa Electric Co,, l,,,,,ld,,Mlliu,1blshi Electric Corpomtion
   201,1
                               Tokyo, May 20, 2003
   2013                        Nippon Telegraph and Telephone Corporation (NTT; Head Office: Chiyoda-ku, Tokyo; President:
                               Nori □   Wada), NEC Corporation (Office: Minato-ku Tokyo; President: Akinobu Kanasugi), Fujitsu
                               Laboratories Ltd. (Office: Kawasaki-shi: President: Michio Fujisaki), Tl1e Furukawa Electric Co., Ltd.
                               (Office: Chiyoda-ku; President: Junnosuke Furukawa), and Mitsubishi Electric Corporation (President
                               & CEO: Tamotsu Nomakuchi) are pleased to announce the successful conclusion to the world's first
                               Generalized Multi-Protocol Label Switching (GMPLS)(1lsignaling'2l interoperability test using a
   2010
                               multilayer network consisting of packet, Time Division Multiplexing (TDMf!), wavelength, and fiber
   2009                        layers. Given U1e quality requirements set by the application or traffic state, it is possible to select U1e
                               optimal communication path from among all possible paths that can be established on the multilayer
   2rH18
                               network.

   70117
                               The results of this experiment will be reported on May 22, 2003 in the Workshop held in Kagoshima
   : 1006                      University organized by the Technical Group on Photonic-Network-based Internet (PNI) and the
                               Tedmical Group of Pl10tonic Switching (PS) in IEICE (Tt,e Institute of Electronics, Information, and
   201]5,
                               Communication Engineering).

   ?01]4
                               Backgrounds and Achievements GMPLS is a technology that enables unified control management of

   2003                        the network layers (packet/ TDM /wavelength/ optical fiber). In the conventional network, each layer
                               network, such as packets (like IP), TDM, and wavelength is independently built. Conventional
                               technology demands that each network layer be independently controlled by operators who
                               specialize in the corresponding network layer. For example, in the conventional electric or optical
                               cross-connect, the network operator administers the terminal of the centralized control device. This
                               device issues instructions to control cross-connect equipment and thus the setup of TDM or
                               wavelength paths. When the cross-connect equipment supports GMPLS control, path setup is
                               established by exchanging control packets between these control devices as well as MPLS routers.
                               Therefore, network operator who has MPLS expertise can manage cross-connects. However,
                               present equipment that supports GMPLS control simply offers a unified management approacf1. Each
                               layer network (IP, TDM, or wavelength) must still be managed separately as before. It is impossible
                               to handle all layers in the whole network systematically, such as one side routing using TDM paths
                               where the other side routing uses wavelength paths.


                               In order to avoid this problem, control software programs for setting up and releasing paths in the
                               multilayer network were newly developed and mounted into the network control devices of each
                               company. The fact that these control devices can be mutually interconnected is a key factor in the
                               success of the interoperability test that examined path setup of multilayer signaling; a world first.
                               These control devices exchange signals based on protocol of RSVP-TE(,!,) extended to GMPLS to set
                               up and release multilayer paths on the multilayer network




https://www.fujitsu.com/global/about/resources/news/press-releases/2003/0520-11.html                                                                     114




                                                                                                                                              WSOU-Juniper-0003340
                  Case 6:20-cv-00815-ADA Document 40-6 Filed 03/29/21 Page 3 of 5


3/12/2021                                       GMPLS Signaling Protocol Interoperability Test in Multilayer Network - Fujitsu Global

                                The setup examined the test is shown in Figure. This setup was designed to replicate a multilayer
                                network with various kinds of network equipment including packet routers, electrical-connects, optical
                                cross-connects, and optical switch for fiber port switching. It provides control functionality for both
                                packet paths and TOM paths using control devices 1 and 2, Control device 1 can freely set the
                                packet path of route A, and the TOM patl1 of route B. Control device 2 on Route A has path control
                                functions for both packet and wavelength paths. Control devices 2-6 are for optical cross-connect
                                control, by which the paths of wavelength are set up. They newly set up a wavelength path for the
                                packet path from 1 to 7. Thus, the setup and release of a multilayer path can be performed by
                                exchanging a control signal between each control device handling a different layer. Given the quality
                                requirements set by the application or traffic state, ii is possible to select the optimal communication
                                path from among all possible paths that can be established on the multilayer network.


                                Due to the use of GMPLS, network operation can be unified. Significant reductions in network
                                operation cost can be expected because the most economic path can be selected by configuring the
                                optimal configuration of network resource from among all layers of the network. In addition, novel
                                network services can be created, suc:h as the wavelength-dedicated line which changes wavelength
                                path connection points according to user demand. For this reason, GMPLS has been attracting
                                attention as the base technology of the next-generation broadband IP network. GMPLS is being
                                actively discussed and advanced in international standardization organizations, suct1 as IETF
                                (Internet Engineering Task Force), OIF (Optical lnternelworking Forum), and ITU (International
                                Telecommunication Union).


                                A future plan This interoperability test was carried out by the Photonic Internet Lab (PIL)G:il, which
                                was founded in order to promote research on and development of tl1e next-generation pholonic
                                nelworkUll as well as encouraging global standardization activities. PIL was founded in September
                                2002. At present, PIL consists of seven companies; Oki Electric Industry Co., Ltd. and Hitachi, Ltd.
                                are additions to the five above-mentioned companies. PIL has two objects: one is to create new
                                control technologies that can be accepted as international standards. The second to rigorously test
                                the protocol software code developed by each company. We are planning to conduct interoperability
                                tests with a number of global companies.




                                [1] Generalized Multi-Protocol Label Switching (GMPLS)
                                   Generalized Multi-Protocol Label Switching is a protocol that establishes generalized MPLS into all
                                   layers of the IP network: layer 2, TOM (Time Division Multiplexing), wavelength (WDM), and the fiber.
                                   The basic MPLS is a control mechanism that attaches fixed length labels to IP packets. GlvlPLS is
                                   attracting attention for controlling the next-generation photonic network. Standardization of GMPLS is
                                   being advanced mainly by IETF (Tt1e Internet Engineering Task Force). Tl1e basic function of GMPLS
                                   was released as a Proposed Standard in February 2003, with registration number RFC 3471-3473. In
                                   order to make it complete and a truly practical protocol, world-wide efforts are needed elaborate the
                                   remaining details and develop protocol code that can be directly installed in network equipment.

                                [2] signaling
                                   Operation which exchanges signals between the control devices of network equipment, such as routers
                                   and optical crossing connects in order to set up and release paths. The format of the control signal and
                                   the procedure to exchange control packets are defined in the signaling protocol.

                                [3] Time Division Multiplexing (TDM)
                                   Transmitting technology using time division multiplexing. SDH/SONET is used widely in many networks.
                                [4] RSVP-TE
                                   One of the protocols for signaling ,tliat 1s, to setup a path and release it. Extended for MPLS from RSVP.
                                   The original RSVP is a protocol for bandwidth reservation.

                                [5] Photonic Internet Lab (PIL)
                                   PIL is promoting research into and development of next-generation photonic network technologies (See
                                   http//www.jk.ws32.arena.ne.jp). PIL encourages tl1e submission of proposals from its members to global
                                   standardization bodies, like ITU-T, IETF, and OIF. PIL also tests the photonic network control programs
                                   developed by PIL member companies. PIL activities are supported by the R&D support scheme of the
                                   lvlPHPT (Ministry of Public Management, Home Affairs, Posts and Tele,oornmunications) for funding
                                   selected IT activities.
                                [6] next-generation photonic network
                                   A network that more fully realizes the benefits of optical technology; like optical fiber transmission,
                                   wavelength division multiplexing, and so on. At present, optical fiber and wavelength multiplexing are
                                   mainly used ror poinl Lo poinl Lransmission. The nexl-generalion pholonic nelworl< demands erreclive
                                   optical switching technology. Most current switches are electrical because tt1e few existing optical
                                   switches offer insufficient performance. A high-speed and large-scale network can be created if
                                   advanced optical switching technology (the optical signal is switched without optical-electrical
                                   conversion) can be realized.


https://www.fujitsu.corn/global/about/resources/news/press-releases/2003/0520-11.htrnl                                                                2/4




                                                                                                                                                WSOU-Juniper-0003341
                 Case 6:20-cv-00815-ADA Document 40-6 Filed 03/29/21 Page 4 of 5


3/12/2021                                          GMPLS Signaling Protocol Interoperability Test in Multilayer Network - Fujitsu Global


                                    About Fujitau Laboratorie• Lirnited

                                    Founded in 1968 as wholly owned subsidiary of Fujitsu Limited, Fujitsu Laboratories Limited is
                                    one of the premier research centers in the world. With a global network of laboratories in
                                    Japan, China, the United States and Europe, the organization conducts a wide range of basic
                                    and applied research in the areas of Multimedia, Personal Systems, Networks, Peripherals,
                                    Advanced Materials and Electronic Devices.




                                    About Fujitsu

                                    Fujitsu is a leading provider of customer-focused IT and communications solutions for the
                                    global marketplace. Pace-setting technologies, highly reliable computing and
                                   teleconm,unications platforms, and a worldwide corps of systems and services experts
                                    uniquely position Fujitsu to deliver comprehensive solutions that open up infinite possibilities
                                    for its customers' success. Headquartered in Tokyo, Fujitsu Limited (TSE:6702) reported
                                    consolidated revenues of 4.6 trillion yen (US$38 billion) for the fiscal year ended March 31,
                                    2003.
                                    For more information, please see: wv,wJ11iit~1.1.r,om




                               Press Contacts                                          Press Contacts

                               Public & Investor Relations                             Network Architecture Laboratory Network
                               l!..!.Il.!J.i. :.Ill.li.                                Systems Laboratories
                                                                                       / ' Phone: +81-44-754-2765
                               Address: 1-5-2 Higashi-Shimbashi, Minato-ku,
                                                                                       I@ E-mail: omnh@ml lilhR !11jit 0 u com
                               Tokyo Japan 1 05-7123
                                                                                       Company:FuIitsu Laboratories Ltd.
                               I' Phone: +81 (0) 3-6252-2176
                               Fax: +81 (0) 3-6252-2783
                               Company:Fujitsu Limited



                               Press Contacts                                          Press Contacts

                               Minako Sawaki, Hirofumi Motai                           Chris Shimizu
                               Planning Division                                       /" Phone: +81-3-3798-6511
                               / ' Phone: +81-46-240-5152                              GE-mail· 1 ~ : 2 : ! . . i ~ ~
                               0    E-mail: \;\,io;;~n@t;;,ms:1 l,,rd,,,,nl\,,r,o,jp   Company:NEC Corporation
                               Company:NTT Science and Core



                               Press Contacts                                          Press Contacts

                               Nobuyuki Kishi, Osamu Suzuki                            Robe1i Barz
                               Public Relations Section                                Public Relations Department
                               / ' Phone: +81-3-3286-3050                              /" Phone: +81-3-3218-2346
                               181 E-mail: llY!l@!!Q,[s!!"ti~!~<l,kQ,il,.              l8l E-mail: tQ&!!l!!,!lJ!.:@l!!Ii,!l!~!~Q,h:s!,iR.
                               Company:The Furukawa Electric Co.,Ltd.                  Company:M1tsubishi Electric Corporation




                               All company/product names mentioned may be trademarks or registered trademarks of their respective
                               holders and are used for identification purpose only.


                               Please understand that product prices, specifications and other details are current on U1e day of issue of the
                               press release, however, may change thereafter without notice.




                               Date: 20 May, 2003
                               City: Tokyo
                               Company: Fujitsu Laboratories Ltd., Nippon Telegraph and Telepl1one Corporation, NEC
                               Corporation, The Furukawa Electric Co., Ltd., Mitsubishi Electric Corporation,




https://www.fujitsu.com/global/about/resaurces/news/press-releases/2003/0520-11.html                                                                  314




                                                                                                                                                WSOU-Juniper-0003342
                 Case 6:20-cv-00815-ADA Document 40-6 Filed 03/29/21 Page 5 of 5


3/12/2021                                   GMPLS Signaling Protocol Interoperability Test in Multilayer Network - Fujitsu Global




https://www.fujitsu.com/global/about/resaurces/news/press-releases/2003/0520-11.html                                                      4/4




                                                                                                                                    WSOU-Juniper-0003343
